Citation Nr: 1035458	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the 
previously denied service connection claim for an acquired 
psychiatric disorder, to include schizoaffective disorder and 
bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from July 15, 1980 to November 24, 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board remanded this matter twice previously 
for additional development (in June 2007 and December 2007).   

In the decision below, the Board finds that new and material 
evidence has been included in the claims file.  This warrants a 
reopening of the Veteran's claim.  But remand is necessary here 
as additional medical inquiry is needed into the ultimate issue 
of whether the Veteran's acquired psychiatric disorder(s) relates 
to service.  As such, the claim is addressed further in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1998 rating decision, the RO denied the 
Veteran's service connection claim for schizoaffective/bipolar 
disorder.    

2.  In August 2003, the Veteran filed a claim to reopen his 
service connection claim for a psychiatric disorder.   

3.  In the April 2005 rating decision on appeal, the RO denied 
the Veteran's claim to reopen his service connection claim.  

4.  VA has received new and material evidence to reopen the 
Veteran's service connection claim for a psychiatric disorder.   



CONCLUSIONS OF LAW

1.  A June 1998 rating decision that denied the Veteran's service 
connection claim for a psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claim to 
reopen, the Board has determined that the evidence supports a 
grant of the benefits sought.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the Veteran, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.

II.  The Claim to Reopen the Claim for Service Connection

The Veteran claims that he has a psychiatric disorder that 
relates to service.  See 38 C.F.R. § 3.303 (2009).  

The RO originally denied the Veteran's service connection claim 
for a psychiatric disorder in June 1998.  The Veteran did not 
appeal that decision to the Board.  As such, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009). 

In August 2003, the Veteran filed a claim to reopen his service 
connection claim for an acquired psychiatric disorder.  The RO 
denied that claim in the April 2005 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final rating 
decision in June 1998.  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the RO denied the Veteran's service connection claim for a 
psychiatric disorder in June 1998.  To determine whether new and 
material evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that decision with 
the evidence of record received since that decision.

	Evidence of Record Considered in the June 1998 Decision

The relevant evidence of record in June 1998 consisted of service 
treatment records that are negative for a psychiatric disorder, 
an October 1997 statement from the Veteran asserting that he 
began experiencing psychiatric problems during service, and 
private treatment records noting diagnoses such as 
schizoaffective disorder, bipolar disorder, and polysubstance 
abuse.  In sum, the evidence in June 1998 indicated that the 
Veteran then had psychiatric disorders.  But no medical evidence 
of record indicated that the disorders related to service.  The 
RO therefore denied the Veteran's claim.  See 38 C.F.R. § 3.303.  
Again, that June 1998 decision became final.  It is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

	Evidence Received Since the June 1998 Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final June 1998 
decision.  Since that decision, the relevant evidence that VA has 
received consists of service personnel records indicating that 
the Veteran experienced repeated disciplinary infractions during 
service and that he was administratively discharged from service 
due to his misconduct, additional private medical evidence 
showing that the Veteran has been treated for psychiatric 
disorders since the mid 1980s, VA treatment records showing 
treatment for psychiatric disorders, and records from the Social 
Security Administration (SSA) which indicate that the Veteran 
received SSA benefits for a psychiatric disability, effective 
November 22, 1983.  

This evidence is certainly new evidence in the claims file.  It 
has been included in the claims file since the June 1998 
decision.  Moreover, the Board finds certain of this new evidence 
to be material evidence - i.e., the evidence from SSA indicating 
that the Veteran's psychiatric disorder(s) may have had an onset 
within the first year of discharge from active service.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309.  This evidence addresses a central 
unestablished fact necessary to substantiate the Veteran's claim 
to service connection.  This evidence pertains to the issue of 
whether the Veteran may be presumed service connected for a 
psychiatric disorder due to the onset of a psychosis within the 
first year of discharge from service.  And this evidence pertains 
to the issue of whether the Veteran manifested a continuity of 
symptomatology of a psychiatric disorder in the first several 
years following service.   As such, the evidence is not only new, 
it is material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Accordingly, the Veteran's 
claim to reopen the claim for service connection for a 
psychiatric disorder is granted.   

Having reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the Veteran has been 
given adequate notice of the need to submit evidence or argument 
on that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds remand necessary to determine the 
nature of the Veteran's psychiatric state in the years following 
discharge from service in November 1982.    


ORDER

New and material evidence having been submitted, the claim for 
service connection for a psychiatric disorder is reopened; to 
this extent, the appeal is allowed.


REMAND

The Board finds additional medical inquiry warranted in this 
matter to determine the Veteran's psychiatric state in the years 
following his discharge from active service.  

Moreover, the Board finds that additional development with regard 
to private medical records may be warranted here.  In July 2009, 
the Veteran submitted to VA two VA Forms 21-4142 indicating that 
private medical evidence may be outstanding.  The RO should 
assist the Veteran in retrieving any such records.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should retrieve private medical 
records not currently included in the 
claims file.  

2.  The Veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of his 
current psychiatric disorders.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

3.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (probability of 50 percent or greater) 
that a psychosis (or psychoses) was 
manifested by the Veteran within the first 
year of his discharge from service in 
November 1982.  The examiner should 
specifically address the June 1988 SSA 
decision of record which indicated onset 
of psychiatric problems in November 1983.  

4.  If the examiner finds that it is 
unlikely that the Veteran had a psychosis 
within the first year of his discharge 
from service, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any of the Veteran's 
psychiatric disorders relates to service.  
In addressing this issue, the examiner 
should state whether the Veteran 
manifested a continuity of symptomatology 
of a psychiatric disorder in the years 
following service.    

5.  Any conclusion reached should be 
supported by a rationale.

6.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


